DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-18
The following claim(s) is/are amended: 1, 7, 13
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-18 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 3/1/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower (US Pub. 2015/0279106) in view of Drazin (US Pub. 2015/0100463) and further in view of Latta (US Pub. 2013/0194304).
With respect to Claim 1, Blanchflower teaches a method comprising: establishing, by a computing apparatus, a collaborative session for visualizing and interacting with a three-dimensional object model generated by one of a plurality of computing devices in a collaborative augmented reality environment (A 3D object model will be taught later. Fig. 1, paras. 8-15; plurality of devices with cameras create an collaborative augmented reality display. Paras. 16, 21, 24; capture of an image results in a corresponding augmented reality presentation to be presented at the electronic device. Para. 24, 31; collaborative session is initiated and handled by the server. paras. 11, 22, 41, 47; image such as a chessboard or boardgame can be augmented with generated image data which is relayed to both devices.)
between the plurality of computing devices; (Fig. 1, para. 13; any number of devices can be employed)
obtaining, by the computing apparatus, position and orientation information of each of the plurality of computing devices; (para. 32; system displays a 3d presentation with perspective modified by position and angle of the device relative to the target.)
receiving, by the computing apparatus, an interaction instruction with respect to the three-dimensional object model generated by the one of the plurality of computing devices; (para. 27-30; collaborative input such as each player moving pieces in a game. See also Drazin, para. 207-212; user may use touch sensitive controls to adjust the orientation and position of the object.)
and determining and providing, by the computing apparatus, one or more instructions to adjust visualization of the three-dimensional object model generated by the one of the plurality of computing devices on each of the other of the plurality of computing devices based on the received interaction instruction and the obtained position and orientation information of each of the plurality of computing devices. (paras. 30-32; Presentations are updated at a device based on inputs from the other device.)
But Branchflower does not explicitly teach a three-dimensional object model generated by one of two or more of a plurality of computing devices.
Drazin, however, does teach a three-dimensional object model generated (Branchflower previously taught capturing an image of a game board and adding images such as chess pieces to it. Figs. 37, 40, paras. 207-212; virtual 3D object may be viewed from multiple angles. See also Branchflower, para. 22; augmented reality content can be image data.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Blanchflower with a 3D object model to allow a user to rotate and change perspective of an object they interact with to better augment reality by allowing the full viewing of a virtual object.
But modified Branchflower does not explicitly teach wherein the other ones of the plurality of computing devices are initially correlated to the obtained position and orientation information established by the one of the plurality of computing devices.
Latta, however, does teach wherein the other ones of the plurality of computing devices are initially correlated to the obtained position and orientation information established by the one of the plurality of computing devices; (Fig. 15, paras. 64-72; a first user sights a reference object which constitutes an origin point of a coordinate system, such as a building or a corner of a room. The system may initially prompt each user to sight the common reference object to establish origin and orientation of the shared coordinate system.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Blanchflower with the initial correlation so that two devices have a common coordinate system to use refer to the position of images.

With respect to Claim 2, modified Blanchflower teaches the method of claim 1, and Blanchflower also teaches further comprising: wherein the join request has an embedded master status indicator tag. (A join request will be taught later. will be taught later. para. 47; different roles can be assigned to different users, including administrator and user roles. The administrator can make modifications that are transmitted to the users.)
And Drazin also teaches receiving, by the computing apparatus, a join request from each of the plurality of computing devices, (para. 28; device may display device identities and to join a group corresponding to a the selected identity. Para. 142-144; administrator may register as master. Para. 164, 166-172; Users may join a group. There are leaders of a group and followers of a group.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 3, modified Blanchflower teaches the method of claim 2, and Drazin also teaches further comprising: determining, by the computing apparatus, when one of the plurality of computing devices is a master device based on the embedded master status indicator tag; (para. 28; device may display device identities and to join a group corresponding to a the selected identity. Para. 142-144; administrator may register as master. Para. 164, 166-172; Users may join a group. There are leaders of a group and followers of a group. See also Blanchflower, para. 47; administrator can make modifications.)
and registering, by the computing apparatus, the one of the plurality of computing devices as the master device when the determination indicates that the one of the two or more of the plurality of computing devices is the master device. (para. 142; administrator registers details with the administrator server.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 4, modified Blanchflower teaches the method of claim 1, and Blanchflower also teaches further comprising: receiving, by the computing apparatus, another interaction instruction with respect to the three-dimensional object model generated by one of two or more of a plurality of computing devices from a second of the plurality of computing devices; (paras. 27-31, esp. paras. 30-31; If a modification is made in presentation 116, it is communicated to other device 104. If a modification is made in 118, it is communicated to device 102.)
and adjusting, by the computing apparatus, visualization of the three-dimensional object model generated by one of two or more of a plurality of computing devices on each of the other of the plurality of computing devices based on the received interaction instruction and the obtained position and orientation information of each of the plurality of computing devices. (paras. 27-31, esp. paras. 30-31; If a modification is made in 118, it is communicated to device 102 and the modification is shown in 102’s presentation 116. para. 32; system displays a 3d presentation with perspective modified by position and angle of the device relative to the target.)

With respect to Claim 5, modified Blanchflower teaches the method of claim 1, and Blanchflower also teaches wherein the received interaction instruction comprises rotation of the three-dimensional object model, manipulation of the three-dimensional object model or drawing over the three-dimensional object model. (para. 11, 28, 47; users can draw on a game board or canvas. para. 32; pose of the device relative to the captured physical target results in different perspectives, which is capturing of a rotation. Para. 27, 32; movement of board game pieces, which is a manipulation of the 3d object model.)

With respect to Claim 7, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Blanchflower also teaches a computing device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: (paras. 54-55; memory, computer readable media like magnetic disks and cds, and processor to control computing devices.)

With respect to Claims 8-11, they are substantially similar to Claims 2-5, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 13, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Blanchflower also teaches a non-transitory computer readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the one or more processors to: (paras. 54-55; memory, computer readable media like magnetic disks and cds, and processor to control computing devices.)

With respect to Claims 14-17, they are substantially similar to Claims 2-5, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower (US Pub. 2015/0279106) in view of Drazin (US Pub. 2015/0100463) in view of Latta (US Pub. 2013/0194304) and further in view of Morozov (US Pub. 2015/0070274).
With respect to Claim 6, Blanchflower teaches the method of claim 1, and Blanchflower also teaches wherein the obtaining position and orientation information of each of the plurality of computing devices further comprises: and determining, by the computing apparatus, position and orientation information associated with each of the plurality of computing devices based on the tracking. (para. 32; system determines how the target should look based on position and angle relative to the electronic device.)
But Blanchflower does not explicitly teach six degrees of freedom.
Morozov, however, does teach tracking, by the computing apparatus, six degrees of freedom of each of the plurality of computing devices; (Examiner asserts that Blanchflower anticipates this because it renders based on relative position and angle, which is a tracking of six degrees of freedom, see paras. 32-33. However, to compact prosecution Examiner cites Morozov to explicitly teach 6 degrees of freedom, see para. 99; system combines 3DoF orientation and 3DoF location datas to generate 6DoF display.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Blanchflower with six degrees of freedom in order to increase the realism and immersive experience for the user. (Morozov, para. 6)

With respect to Claims 12 and 18, they are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant amends only the independent claims and all claims similarly – first to remove “two or more of” from before “a plurality” which was redundant, and second to add the limitation “wherein the other ones of the plurality of computing devices are initially correlated to the obtained position and orientation information established by the one of the plurality of computing devices.”
Applicant argues that none of the previous references teach the amended limitation. Examiner agrees and cites Latta. All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449